                                    UNITED STATES JUDICIAL PANEL
                                                 on
                                     MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                             MDL No. 2804



                                         (SEE ATTACHED SCHEDULE)



                            CONDITIONAL TRANSFER ORDER (CTO í92)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,435 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                                  FOR THE PANEL:


                       May 15, 2019
                                                                  John W. Nichols
                                                                  Clerk of the Panel



    I hereby certify that this instrument is a true and correct copy of
    the original on file in my office. Attest: Sandy Opacich, Clerk
    U.S. District Court, Northern District of Ohio
    By: /s/Robert Pitts
    Deputy Clerk
IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                MDL No. 2804



                   SCHEDULE CTOí92 í TAGíALONG ACTIONS



 DIST       DIV.     C.A.NO.    CASE CAPTION


CALIFORNIA CENTRAL

  CAC        2       19í03588   City of El Monte et al v. Purdue Pharma L.P. et al Opposed 5/13/19
                                Feather River Tribal Health, Inc. v. Purdue Pharma, L.P.
  CAC        5       19í00823   et al

CALIFORNIA EASTERN

  CAE        1       19í00557   County of Kern et al v. Purdue Pharma L.P. et alOpposed 5/13/19

CALIFORNIA NORTHERN
                                                                                  Opposed 5/13/19
  CAN        3       19í02320   City of Costa Mesa et al v. Purdue Pharma L.P. et al
  CAN        3       19í02323   City of Irvine et al v. Purdue Pharma L.P. et al Opposed 5/13/19
  CAN        3       19í02324   City of Santa Ana et al v. Purdue Pharma L.P. et alOpposed 5/13/19
                                                                                    Opposed 5/13/19
  CAN        3       19í02325   City of Westminster et al v. Purdue Pharma L.P. et al
                                                                                  Opposed 5/13/19
  CAN        3       19í02326   City of San Clemente et al v. Purdue Pharma L.P.    et al
                                County of Alameda, California et al v. Purdue Pharma
  CAN        4       19í02307   L.P. et al Opposed 5/13/19
                                                                                  Opposed 5/13/19
  CAN        4       19í02321   City of Fullerton et al v. Purdue Pharma L.P. et al

MINNESOTA

  MN         0       19í01194   Sibley County v. Purdue Pharma L.P. et al
  MN         0       19í01202   McLeod County v. Purdue Pharma L.P. et al

VIRGINIA EASTERN

                                Fairfax County Board Of Supervisors v. Purdue Pharma,
  VAE        1       19í00544   L.P. et al Opposed 5/14/19

VIRGINIA WESTERN
                                                                                   Opposed 5/14/19
 VAW         4       19í00021   Halifax County, Virginia v. Purdue Pharma, L.P. et al
                                Rockbridge County, Virginia v. Purdue Pharma, L.P. et
 VAW         6       19í00025   al       Opposed 5/14/19
WISCONSIN WESTERN

 WIW      3     19í00340   City of Superior v. Purdue Pharma, L.P. et al
